Case 3:15-cv-02287-BAS-NLS Document 205 Filed 10/09/20 PageID.8497 Page 1 of 4




   1
   2
   3
   4
   5
   6
   7
   8
                              UNITED STATES DISTRICT COURT
   9
                         SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
     CHARLES MATTHEW ERHART, an              Case No. 15-cv-2287-BAS-NLS
  12 individual,                             consolidated with
                                             15-cv-2353-BAS-NLS
  13             Plaintiff,
  14        v.                               ORDER RESETTING
                                             MANDATORY SETTLEMENT
  15 BofI HOLDING, INC., an entity d/b/a     CONFERENCE
     BOFI FEDERAL BANK and BANK
  16 OF THE INTERNET,
  17             Defendant.
  18
     BofI FEDERAL BANK, a federal
  19 savings bank
  20             Plaintiff,
  21        v.
  22 CHARLES MATTHEW ERHART, an
     individual,
  23
                 Defendant.
  24
  25
  26
  27
  28

                                                              Case No. 15-cv-2287-BAS-NLS
Case 3:15-cv-02287-BAS-NLS Document 205 Filed 10/09/20 PageID.8498 Page 2 of 4




   1        After conferring with the parties, the Court RESETS the Mandatory
   2 Settlement Conference (“MSC”) for November 4, 2020. Confidential settlement
   3 briefs shall be submitted directly to Chambers by October 28, 2020.
   4        The MSC will take place via videoconference as follows. Plaintiff and his
   5 counsel must appear at 10:00 a.m. Defendant and its counsel must appear at 11:00
   6 a.m. The Court will send out individual meeting invitations after receiving the
   7 information outlined below from the parties. All parties must set aside the
   8 afternoon on November 4 to accommodate continuing settlement discussions as
   9 necessary.
  10        To facilitate the videoconference MSC, the parties shall abide by the
  11 following procedures:
  12       1.    The Court will use its official Zoom video conferencing account to hold

  13              the MSC. If you are unfamiliar with Zoom: Zoom is available on

  14              computers through a download on the Zoom website

  15              (https://zoom.us/meetings). Participants must use laptops or desktop

  16              computers for the conference. Participants are encouraged to create an

  17              account, install Zoom and familiarize themselves with Zoom in

  18              advance of the MSC.1 There is a cost-free option for creating a Zoom

  19              account.

  20        2.    Prior to the start of the MSC, the Court will email each participant an

  21              invitation to join a Zoom video conference. Participants shall join the

  22              video conference by following the ZoomGov Meeting hyperlink in the

  23              invitation. Participants who do not have Zoom already installed on

  24              their device when they click on the ZoomGov Meeting hyperlink

  25
  26   1
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
  27        us/categories/200101697-Getting-Started
  28

                                               -2-                   Case No. 15-cv-2287-BAS-NLS
Case 3:15-cv-02287-BAS-NLS Document 205 Filed 10/09/20 PageID.8499 Page 3 of 4




   1             will be prompted to download and install Zoom before proceeding.

   2             Zoom may then prompt participants to enter the password included in

   3             the invitation. All participants will be placed in a waiting room until

   4             the MSC begins.

   5          3. Each participant should plan to join the Zoom video conference at least

   6             five minutes before the start of the MSC to ensure that the conference

   7             begins promptly at the assigned time. The Zoom e-mail invitation

   8             may indicate an earlier start time, but the MSC will begin at the

   9             Court-scheduled time.

  10                a. Zoom’s functionalities will allow the Court to conduct the MSC

  11                   as it ordinarily would conduct an in-person one. The Court will

  12                   divide participants into separate, confidential sessions, which

  13                   Zoom calls Breakout Rooms.2 In a Breakout Room, the Court

  14                   will be able to communicate with participants from a single party

  15                   in confidence. Breakout Rooms will also allow parties and

  16                   counsel to communicate confidentially without the Court.
  17                b. No later than October 28, 2020, counsel for each party shall
  18                   send an e-mail to the Court at efile_stormes@casd.uscourts.gov
  19                   containing the following:
  20                       i. The name and title of each participant, including all
  21                          parties and party representatives with full settlement
  22                          authority, claims adjusters for insured defendants, and the
  23                          primary attorney(s) responsible for the litigation;
  24                      ii. An e-mail address for each participant to receive the
  25                          Zoom video conference invitation; and
  26
  27   2
           For more information on what to expect when participating in a Zoom Breakout
  28       Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646

                                              -3-                  Case No. 3:15-cv-2287-BAS-NLS
Case 3:15-cv-02287-BAS-NLS Document 205 Filed 10/09/20 PageID.8500 Page 4 of 4




   1                     iii. A telephone number where each participant may be

   2                          reached so that if technical difficulties arise, the Court will

   3                          be in a position to proceed telephonically instead of by

   4                          video conference. (If counsel prefers to have all

   5                          participants of their party on a single conference call,

   6                          counsel may provide a conference number and appropriate

   7                          call-in information, including an access code, where all

   8                          counsel and parties or party representatives for that side

   9                          may be reached as an alternative to providing individual

  10                          telephone numbers for each participant.)

  11                     iv. A cell phone number for that party’s preferred point of

  12                          contact (and the name of the individual whose cell phone

  13                          it is) for the Court to use during the MSC to alert counsel

  14                          via text message that the Court will soon return to that

  15                          party’s Breakout Room, to avoid any unexpected

  16                          interruptions of confidential discussions.
  17       IT IS SO ORDERED.
  18 Dated: October 9, 2020
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -3-                  Case No. 3:15-cv-2287-BAS-NLS
